Name: Commission Regulation (EEC) No 741/81 of 23 March 1981 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 81 Official Journal of the European Communities No L 78 /29 COMMISSION REGULATION (EEC) No 741 /81 of 23 March 1981 altering the export refunds on cereals and on wheat or rye flour, groats and meal refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular the second sentence of the fourth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 714/81 (&gt;) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 714/81 to the infor ­ mation known to the Commission that the export The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state , as fixed in the Annex to Regulation (EEC) No 714/81 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 24 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 291 , 29 . 11 . 1979 , p . 17 . (') OJ No L 74, 20 . 3 . 1981 , p . 32 . No L 78 /30 24. 3 . 81Official Journal of the European Communities ANNEX to the Commission Regulation of 23 March 1981 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU / tonne) CCT heading Description Refund No 10.01 A Common wheat and mesiin for exports to :  Switzerland, Austria and Liechtenstein 44-00  the Iberian peninsula 54-00  Zone V 60-00  USSR   other third countries 0 10.01 B Durum wheat for exports to :  Morocco and Tunisia 70-00  other third countries  10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein 30-00  Zone II b) 32-00  USSR   other third countries 0 10.03 Barley for exports to :  Switzerland, Austria, Liechtenstein and the Iberian peninsula 30-00  USSR and Japan   other third countries 0 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein 0  other third countries  10.05 B Maize , other than hybrid maize for sowing  10.07 C Grain sorghum  ex 1 1 .0 1 A Wheat flour :  of an ash content of 0 to 520 :  for exports to the USSR   for exports to other third countries (') 70-00  of an ash content of 521 to 600 :  for exports to the USSR   for exports to other third countries (') 66-25  of an ash content of 601 to 900 :  for exports to the USSR   for exports to other third countries (') 61-45  of an ash content of 901 to 1 100 :  for exports to the USSR   for exports to other third countries (') 56-65  of an ash content of 1 101 to 1 650 :  for exports to the USSR   for exports to other third countries (') 52-35  of an ash content of 1 651 to 1 900 :  for exports to the USSR   for exports to other third countries (') 46-65 24 . 3 . 81 Official Journal of the European Communities No L 78/31 (ECU / tonne) CCT heading No Description Refund ex 1 1 .0 1 B Rye flour :  of an ash content of 0 to 700 :  for exports to the USSR  for exports to other third countries (') 35-00  of an ash content of 701 to 1 150 :  for exports to the USSR  for exports to other third countries (') 35 00  of an ash content of 1 151 to 1 600 :  for exports to the USSR  for exports to other third countries (') 35 00  of an ash content of 1 601 to 2 000 :  for exports to the USSR  for exports to other third countries (') 3500 1 1.02 A I a ) Durum wheat groats and meal :  of an ash content of 0 to 1 500 :  for exports to the USSR  for exports to other third countries (') 98 00 1 1.02 A I b) Common wheat groats and meal :  of an ash content of 0 to 520 :  for exports to the USSR  for exports to other third countries (') 70-00 (') And destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 (OJ No L 317, 12 . 12 . 1979, p. 1 ). N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).